Citation Nr: 1744090	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-37 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for asthma and chronic obstructive pulmonary disease (COPD), in excess of 30 percent prior to June 22, 2005, and in excess of 60 percent from June 22, 2005 until March 27, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1962 to August 1964.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the RO in Roanoke, Virginia, which granted service connection for asthma and COPD and assigned an initial 30 percent disability rating effective June 22, 2005, and also assigned a staged initial disability rating of 60 percent from December 11, 2006.  In a subsequent August 2014 rating decision, the RO granted a second staged initial rating of 100 percent from March 28, 2013.  This matter also comes on appeal from a January 2014 rating decision that denied entitlement to a TDIU.

The Veteran has appealed from the initial rating assigned for the service-connected asthma and COPD.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, from June 22, 2005 to March 28, 2013, the service-connected asthma and COPD more nearly approximated a FEV-1 score of less than 40 percent predicted.

2.  In addition to the 100 percent disability rating for asthma and COPD, the Veteran is service connected for allergic rhinitis, which was rated as noncompensable from June 22, 2005 until March 10, 2009, was rated as 10 percent disabling from March 10, 2009 until April 1, 2014, and was reduced to noncompensable from April 1, 2014. 

3.  TDIU could not be granted separately based on a single service-connected disability other than the asthma and COPD.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, from June 22, 2005 to March 28, 2013, the criteria for a 100 percent total disability rating for asthma and COPD have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2016).

2.  The claim for a TDIU has been rendered moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2016); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting a 100 percent schedular disability rating for asthma and COPD for the initial rating period on appeal from June 22, 2005 to March 28, 2013, which is a complete grant of all benefits sought on appeal with respect to this issue.

With respect to the issue of a TDIU, in this case, as a matter of law, the Veteran would not be eligible for special monthly compensation if the Board grants a TDIU based on the 100 percent service-connected asthma/COPD; therefore, award of a TDIU can result in no further benefit.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to TDIU because the claim cannot be substantiated as there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Higher Initial Rating for Asthma and COPD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).    

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The service-connected asthma and COPD is currently rated under Diagnostic Code 6602.  Per Diagnostic Code 6602, a 30 percent disability rating is warranted where pulmonary function tests (PFTs) show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability rating contemplates PFTs that show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where PFTs show any of the following: a FEV-1 of less than 40 percent predicted, a FEV-/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97 (2016).

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4) (2016).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  As 38 C.F.R. 
§ 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.  Further, the Board notes that 38 C.F.R. § 4.96(d)(4) was not in effect at the time of the Veteran's June 22, 2005 service-connection claim.

After a review of all the evidence, both lay and medical, the Board finds that, for the entire initial rating period on appeal, from June 22, 2005 to March 28, 2013, the service-connected asthma and COPD more nearly approximated a FEV-1 score of less than 40 percent predicted.  

In June 2006, the Veteran received a VA respiratory examination.  Per the examination report, the PFT showed an FEV-1 score of 36 percent predicted.  The VA examiner noted that this was suggestive of severe airflow limitation.  Two years later, a VA treatment record from August 2008 again noted a FEV-1 score of 36 percent predicted.  Subsequently, the Veteran received a new VA respiratory examination in April 2013.  Per the VA examination report, the Veteran had a FEV-1 score of 31 percent.

Again, having reviewed all the relevant evidence of record, lay and medical, the Board finds that, for the entire initial rating period on appeal, from June 22, 2005 to March 28, 2013, the service-connected asthma and COPD more nearly approximated a FEV-1 score of less than 40 percent predicted.  The Board notes that other evidence indicates that between June 22, 2005 and March 28, 2013 the Veteran had some PFTs showing FEV-1 scores in excess of 40 percent; however, when considering all the relevant evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's overall disability picture more nearly approximates an average FEV-1 score of less than 40 percent.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds a 100 percent total disability rating for the service-connected asthma and COPD under Diagnostic Code 6602 to be warranted from June 22, 2005, the date of claim.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602.

The assignment of a 100 percent rating for the asthma and COPD for the entire initial rating period on appeal represents the maximum benefit available for this disability based on the disability ratings schedule.  See 38 U.S.C.A. § 1155.  As such, an extraschedular rating for asthma/COPD under 38 C.F.R. § 3.321(b) cannot result in a greater benefit; therefore, any consideration of this theory of entitlement with respect to the asthma/COPD is moot.  38 U.S.C.A. § 7104.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016); VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran contends being unable to obtain and/or maintain substantially gainful employment due to service-connected disabilities, specifically the asthma/COPD.  In a March 2013 statement, the Veteran's representative advanced that the Veteran would be unable to continue working as a gas station attendant, per doctor's orders, because the environmental hazards of the job worsened the asthma and COPD.  

Pursuant to an August 2014 rating decision and this Board decision, the Veteran is in receipt of a 100 percent schedular rating for asthma and COPD, the underlying service-connected disability for the TDIU claim, effective from June 22, 2005 (the date the service connection claim was received by VA).

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation (SMC) under 
38 U.S.C.A. § 1114(s) (West 2014).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In Bradley, the Court held that 38 U.S.C.A. § 1114(s) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a "total" rating.  When a veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley, 22 Vet. App. at 280).  

It is possible for a veteran with a 100 percent schedular disability rating for a single service-connected disability could also obtain a TDIU on a single separate disability (though not on multiple service-connected disabilities), in order to meet the SMC requirements (100 percent rating plus 60 percent rating).  A TDIU could meet the SMC requirements by either: a) increasing a single disability rating of less than 60 percent to at least 60 percent (in a case where a separate 100 percent rating is already established), or b) increasing a single disability that is less than 100 percent to a "total" (100 percent) rating, in a case where there is already established a combination of other ratings that meet the separate 60 percent rating requirement for SMC.  See Buie at 249-50.

In this case, in addition to the 100 percent schedular disability rating for asthma/COPD, the Veteran is service connected for allergic rhinitis, which was rated as noncompensable from June 22, 2005 until March 10, 2009, was rated as 10 percent disabling from March 10, 2009 until April 1, 2014, and was reduced to noncompensable from April 1, 2014.  The evidence of record does not reflect that the Veteran is unable to secure and follow a substantially gainful occupation due to the service-connected allergic rhinitis, nor has the Veteran alleged otherwise.  See Buie at 249-50.  

Notwithstanding the schedular 100 percent rating assigned for asthma/COPD, the service-connected allergic rhinitis alone does not meet the criteria for the assignment of a TDIU during the time period on appeal, nor has it been indicated to render the Veteran unable to secure or follow a substantially gainful occupation.  In this case, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on asthma/COPD, would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2016).  As such, the Board finds that the assignment of a total schedular rating for asthma and COPD renders the TDIU claim moot.  Sabonis, 
6 Vet. App. 426.


ORDER

A 100 percent disability rating for asthma and COPD, for the period from June 22, 2005 to March 28, 2013, is granted.

The appeal for a TDIU, having been rendered moot, is dismissed.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


